PARRISH, Judge.
Gregory Davis (movant) appeals a judgment of the Circuit Court of New Madrid County denying a Rule 24.035 motion. The motion court denied relief for the reason that the motion was not filed within the time prescribed by Rule 24.035(b). Movant presents two points on appeal. Both contend that the mandatory time prescribed for filing motions for post-conviction relief violates the United States and Missouri constitutions.
Movant was convicted, based on a plea of guilty, of robbery in the first degree,' § 569.020, RSMo 1986. He was sentenced to imprisonment for a term of 10 years. He was delivered to the custody of the department of corrections September 16,1993. He filed a pro se motion for post-conviction relief pursuant to Rule 24.035 on June 1, 1994.
The motion court found that movant’s motion was filed more than 90 days after mov-ant was delivered to the custody of the department of corrections, contrary to requirements of Rule 24.035(b), and denied relief. The findings are not clearly erroneous. The time constraints on motions for post-conviction relief imposed by Rules 24.035 and 29.15 are valid. No error of law appears. Day v. State, 770 S.W.2d 692, 695 (Mo. banc), cert. denied sub nom., Walker v. State, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989). Further opinion would have no precedential value. The judgment is affirmed in compliance with Rule 84.16(b).
PREWITT and CROW, JJ., concur.